DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the membrane with the dissolvable region being removable by a user prior to producing the beverage” as recited in amended claim 1 and “the membrane includes a weakened region to facilitate removal of at least the portion of the membrane” as recited in claims 21 and 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, it is unclear if “the portion of the membrane” is the same membrane as the “a portion of the membrane with the dissolvable region” recited claim 1, line 10 or a portion of a different membrane.
Regarding claim 24, it is unclear if “the portion of the membrane” is the same membrane as the “the portion of the membrane having the dissolvable region” recited in claim 18, lines 4 and 5 or a portion of a different membrane.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 7, 9, 14, 16, 18, 22, 23, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trombetta et al. US 2014/0342059.
Regarding claims 1 and 16, Trombetta discloses a single use beverage pod (capsule 10) capable of being used to produce a beverage, which beverage pod comprises a body defining a cavity (12) a beverage medium (coffee grounds 16) contained within the cavity (paragraph [0023] – [0024]), and a protective barrier (soluble closure 42/removable cover 44) coupled to the body and at least partially sealing the beverage medium from a surrounding environment to provide at least one of an oxygen barrier and a moisture barrier (moisture, oxygen), the protective barrier having a membrane that includes a dissolvable region (closure 42, pullulan) (paragraph [0037]) that is configured to dissolve during production of the beverage to provide a passageway through the protective barrier, wherein at least a portion of the membrane with the dissolvable region (removable cover 44) (paragraph [0039]) is removable by a user prior to producing the beverage (paragraph [0034] – [0039] and fig. 1).
With respect to the remaining recitations beginning “the protective barrier having a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier” these are seen to be recitations regarding the intended use of the protective barrier.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Trombetta certainly does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the protective barrier having a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Trombetta, and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Trombetta discloses the body would have a filter (14) capable of separating the beverage from the beverage medium during production of the beverage (paragraph [0030] and fig. 1).
Regarding claim 3, Trombetta discloses the dissolvable region (42) is aligned, that is in alignment with the filter (14) (fig. 1).
Regarding claim 5, Trombetta discloses the membrane would be a second membrane which is coupled to a second side of the body (end wall 32) and the protective barrier further comprises a first membrane (cover 18) which is seen to cooperate with the second membrane since the top and bottom of the pod are sealed respectively by the first and second membrane to substantially seal the beverage medium and provide an oxygen barrier and moisture barrier (paragraph [0023], [0039]).
Regarding claim 6, Trombetta discloses the first membrane (18) is coupled to a first side of the body (paragraph [0031]) and the second membrane (42/44) is coupled to a second side of the body opposite the first side (fig. 1).  Wherein the membrane comprises a dissolvable region (42) and a removable portion (44) it is seen that Trombetta discloses the membrane (portion 44) is positioned outside the body of the beverage pod (fig. 1).
Regarding claim 7, Trombetta discloses the first side is a top of the body (opening 36) and the first membrane (18) covers an opening (36) to the cavity (12) at the top of the body (paragraph [0031]) and the second side is a bottom of the body (32) and the second membrane (42) surrounds the bottom of the body (paragraph [0039] and fig. 1).
Regarding claim 14, Trombetta discloses there would be a support ring (flange 38) coupled to the body (12) (paragraph [0029]), which support ring is capable of securing the beverage pod within a brewing machine during production of the beverage (fig. 1).
Regarding claim 18, Trombetta discloses a method of producing a beverage using a single use beverage pod (capsule 10) which has a protective barrier (soluble closure 42) that at least partially seals a beverage medium (16) in the beverage pod (10) (paragraph [0023]) which method comprises removing at least a portion of a membrane (removable cover 44) of the protective barrier (42) which portion has a dissolvable region (42) capable of being dissolved during production of the beverage (paragraph [0034], [0035], and [0039]).  The beverage pod is inserted into a brewing machine and a brewing liquid (water) is introduced into said pod to mix with the beverage medium and produce the beverage (paragraph [0040]).
Regarding claims 22, 23, 25, and 26, wherein the membrane comprises both a dissolvable region (42) and a removable portion (44) it is seen that Trombetta discloses the membrane (portion 44) is positioned outside the body of the beverage pod (fig. 1) and when removed said portion of said membrane is separated from the body of said pod (paragraph [0039]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trombetta US 2014/0342059 in view of Ronalds US 3,347,151.
Claims 21 and 24 differ from Trombetta in the membrane specifically including a weakened region to facilitate removal of at least the portion of the membrane.
Ronalds discloses a single use beverage pod (infuser 10) capable of being used to produce a beverage which pod comprises a body (porous paper products) defining a cavity (12) (col. 1, ln 1 – 4), a beverage medium is contained within the cavity (coffee) (col. 4, ln 14), a protective barrier being a membrane (plastic coating) is coupled to the body which would at least partially seal the beverage medium from a surrounding environment and obviously provide at least one of an oxygen barrier and a moisture barrier, and at least a portion of the membrane (tab 88) includes a weakened region (perforations) and is removable by a user prior to producing the beverage (col. 4, ln 28 – 41 and claim 8).  Ronalds is providing a single use beverage pod with a membrane that includes a weakened region to facilitate removal of at least a portion of the membrane to protect the beverage pod as well as the beverage medium to ensure optimum product freshness during storage but allow easy removal of said portion to allow a passageway through the protective barrier to allow beverage production.  To therefore modify Trombetta and include a weakened region to facilitate removal of at least a portion of the membrane prior to beverage production as taught by Ronalds would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claims 1 – 3, 5 – 9, 14 – 16, 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al, US 2016/0251149 as further evidenced by FAO (Polyvinyl Alcohol) in view of Trombetta et al. US 2014/0342059.
Regarding claims 1 and 16, Gerbaulet discloses a single use beverage pod (capsule 1) capable of being used in producing a beverage which beverage pod comprises a body (2) defining a cavity and a beverage medium (coffee) contained within the cavity (paragraph [0051]).  A protective barrier having a membrane (PVOH) is coupled to the body to provide an oxygen barrier (paragraph [0042]) and, since said barrier acts as an oxygen barrier, the beverage medium is at least partially sealed from a surrounding environment and, as further evidenced by FAO (§ 1 and 2), would be dissolvable during production of the beverage, that is a dissolvable region of the beverage pod.  
Claim 1 differs from Gerbaulet in at least a portion of the membrane with the dissolvable region is removable by a user prior to producing the beverage.
Trombetta discloses a single use beverage pod (capsule 10) capable of being used to produce a beverage, which beverage pod comprises a body defining a cavity (12) a beverage medium (16) contained within the cavity (paragraph [0023]), and a protective barrier (soluble closure 42) coupled to the body and at least partially sealing the beverage medium from a surrounding environment to provide at least one of an oxygen barrier and a moisture barrier (moisture, oxygen), the protective barrier having a membrane that includes a dissolvable region (closure 42, pullulan) that is configured to dissolve during production of the beverage to provide a passageway through the protective barrier, wherein at least a portion of the membrane with the dissolvable region (removable cover 44) is removable by a user prior to producing the beverage (paragraph [0034] – [0039] and fig. 1).
Trombetta is providing at least a portion of the membrane with the dissolvable region with a portion removable by a user prior to producing the beverage for the art recognized function of acting as a moisture barrier to protect the soluble closure from damage by external moisture prior to production of the beverage.
With respect to the remaining recitations beginning “the protective barrier having a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier” these are seen to be recitations regarding the intended use of the protective barrier and are rejected as such for the same reasons given above in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Regarding claims 2 and 3, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the body is a paper based body (‘149, paragraph [0040]) which is to say the body inherently comprises a filter capable of separating the beverage from the beverage medium during production of the beverage and since the protective barrier is coated on (‘149, paragraph [0050]), that is coupled to, the paper based body it is seen that the dissolvable region is aligned with the filter.
Regarding claim 5, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the protective barrier would comprise a first membrane (cover comprises at least one gas barrier, PVOH) (‘149, paragraph [0044]) and a second membrane (paper based sheet of the body and PVOH) (‘149, paragraph [0042]) which cooperate to seal the beverage medium and provide the oxygen barrier (‘149, paragraph [0031]).  
Regarding claim 6, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the first membrane (cover 3) is coupled to a first side of the body (first sealing portion) and the second membrane (body 2) is coupled to a second side of the body opposite the first side (‘149, paragraph [0051]).  Further, the second membrane is positioned outside the body (on the external side of the cavity wall) (‘149, paragraph [0055]).
Regarding claim 7, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the first side is a top of the body (cover 3) and the first membrane covers an opening to the cavity at the top of the body and the second side is a bottom of the body (2) and the second membrane surrounds the bottom of the body (‘149, paragraph [0051] and fig. 1 and 2).
Regarding claim 8. Gerbaulet as further evidenced by FAO in view of Trombetta discloses the first membrane (cover 3) would be coupled to the second membrane (body 2) since there is a support ring (member 10) that is connected to both the first membrane and the second membrane and said support ring necessarily forms part of the body of the beverage pod (‘149, paragraph [0053]).   Further, the second membrane (body 2) is positioned at least partially inside the body (overlap with the portion 11) (‘149, paragraph [0054] and fig. 2).  It is noted that the claim does not recite that the first membrane is directly coupled to the second membrane.
Regarding claim 9, since the second membrane comprises a coating of PVOH, an oxygen barrier, (‘149, paragraph [0042]) as claimed and disclosed and the body (2) is coated with said PVOH (gas barrier) the entire second membrane of Gerbaulet as further evidenced by FAO in view of Trombetta is seen to be dissolvable in water and defines the dissolvable region.
Regarding claim 14, Gerbaulet as further evidenced by FAO in view of Trombetta discloses a support ring (flange 4) is coupled to the body and the protective barrier (‘149, paragraph [0051] and fig. 1 and 2).
With respect to the remaining recitations beginning “the support being configured to secure the beverage pod within a brewing machine during production of the beverage” these are seen to be recitations regarding the intended use of the protective barrier and are rejected as such for the same reasons given above in the rejection of claim 1.  In any event since the beverage pod is to be used in a beverage preparation device to prepare a beverage it is seen that the support ring (flange 4) of Gerbaulet as further evidenced by FAO in view of Trombetta would certainly be capable of securing said beverage pod within a brewing machine during production of a beverage.
Regarding claim 15, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the support ring (flange 4), the protective barrier (PVOH) and the body (2) are directly coupled together without an adhesive (co-injection) (‘149, paragraph [0047] – [0049]).
Regarding claim 18, Gerbaulet as further evidenced by FAO in view of Trombetta discloses a method of producing a beverage using a single use beverage pod (capsule 10) which has a protective barrier (soluble closure 42) that at least partially seals a beverage medium (16) in the beverage pod (‘059, paragraph [0023]) which method comprises removing at least a portion of a membrane (removable cover 44) of the protective barrier (42) which portion has a dissolvable region (42) capable of being dissolved during production of the beverage (‘059, paragraph [0034], [0035], and [0039]).  The beverage pod is inserted into a brewing machine and a brewing liquid (water) is introduced into said pod to mix with the beverage medium and produce the beverage (‘059, paragraph [0040]).
Regarding claims 22, 23, 25, and 26, wherein the membrane comprises a dissolvable region (42) and a removable portion (44) it is seen that Gerbaulet as further evidenced by FAO in view of Trombetta discloses the membrane (portion 44) is positioned outside the body of the beverage pod (fig. 1) and when removed said portion of said membrane is separated from the body of said pod (‘059, paragraph [0039]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al, US 2016/0251149 as further evidenced by FAO (Polyvinyl Alcohol) in view of Trombetta US 2014/0342059 as further evidenced by Benson et al. US 2015/0352044.
Regarding claim 4, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the body is formed from a shaped paper (paper based cup like body) (‘149, paragraph [0048]) and that the cavity of said body is filled with beverage ingredients (‘149, paragraph [0071]), which is to say it is obvious that said body would have to be formed from filter paper which would provide the filter otherwise the beverage pod would not function to produce a beverage.  Benson provides further evidence that it was conventional in the art to form the body (body portion 106) of a beverage pod capable of producing a beverage (coffee) from a shaped filter paper where the shaped paper forms the filter through which the produced beverage would exit said pod (‘044, paragraph [0040], [0045]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. US 2016/0251149 as further evidenced by FAO (Polyvinyl Alcohol) in view of Trombetta US 2014/0342059 in view of Wicks US 2016/0096681.
Regarding claim 17, Gerbaulet as further evidenced by FAO in view of Trombetta discloses the dissolvable region would be formed from PVOH.
Claim 17 differs from Gerbaulet as further evidenced by FAO in view of Trombetta in the dissolvable region being formed from HPC (hydroxypropyl cellulose).  Wicks discloses a single use beverage pod (200) capable of being used to produce a beverage (fig. 3 and 4) which pod comprises a body (202) defining a cavity and a beverage medium (250) (ground coffee) (paragraph [0061]) is contained within the cavity.  A protective barrier is coupled to the body and at least partially sealing the beverage medium from a surrounding environment to provide an oxygen barrier (hermetic sealing) and a moisture barrier (water impermeable).  The protective barrier further has a dissolvable region that is capable of dissolving during production of the beverage to provide a passageway through the protective barrier (paragraph [0028]).  Wick further discloses that the dissolvable material would be at least polyvinyl alcohol, HPC (hydroxypropyl cellulose), pullulan, and modified food starch (paragraph [0029]).  Once it was known to provide a protective barrier coupled to the body of a beverage pod and that the protective barrier would be at least polyvinyl alcohol, HPC (hydroxypropyl cellulose), pullulan, and/or a modified food starch the substitution of one known protective barrier material, such as HPC, for another known protective barrier material would have been obvious.  An express suggestion to substitute one equivalent barrier material for another known barrier material is not necessary to render such substitution obvious (MPEP § 2144.06).
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gerbaulet et al. US 2016/0251149 as further evidenced by FAO (Polyvinyl Alcohol) in view of Trombetta US 2014/0342059 in view of Ronalds US 3,347,151.
Claims 21 and 24 differ from Gerbaulet as further evidenced by FAO in view of Trombetta in the membrane includes a weakened region to facilitate removal of at least the portion of the membrane.
Ronalds discloses a single use beverage pod (infuser 10) capable of being used to produce a beverage which pod comprises a body (porous paper products) defining a cavity (12) (col. 1, ln 1 – 4), a beverage medium is contained within the cavity (coffee) (col. 4, ln 14), a protective barrier being a membrane (plastic coating) is coupled to the body which would at least partially seal the beverage medium from a surrounding environment and provide at least one of an oxygen barrier and a moisture barrier, and at least a portion of the membrane (tab 88) includes a weakened region (perforations) and is removable by a user prior to producing the beverage (col. 4, ln 28 – 41 and claim 8).  Ronalds is providing a single use beverage pod with a membrane that includes a weakened region to facilitate removal of at least a portion of the membrane to protect the beverage pod as well as the beverage medium to ensure optimum product freshness during storage but allow easy removal of said portion to allow a passageway through the protective barrier to allow beverage production.  To therefore modify Gerbaulet as further evidenced by FAO in view of Trombetta and include a weakened region to facilitate removal of at least a portion of the membrane prior to beverage production as taught by Ronalds would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Response to Arguments
Applicant’s arguments with respect to the claims have been fully and carefully considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 July 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792